DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-23 and 31-38 in the reply filed on 1 November 2021 is acknowledged.
Claims 24-30 are withdrawn as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites a first spacer layer comprises the iron mobile labeled specific binding partner and the vitamin A mobile labeled specific binding partner.  Claim 5 is dependent from claim 3 which states that the first spacer layer is downstream from, and therefore separate from, the first layer.  Claim 3 is dependent from claim 1 which recites that the first layer comprises 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 2, 7-9, 11 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderberg et al. (US 2015/0293085) in view of Brindle et al. (PLOS ONE, 2014, pgs. 1-22).
Anderberg et al. teach a multiplexed diagnostic assay strip comprising: 
an elongate substrate extending between a first end at which the sample is applied to the strip and a second end at which results of the assay can be assessed (solid backing, par. 65; plastic backing is illustrated as having a sample treatment pad at a first end where the sample is applied and a nitrocellulose membrane where results of the assay are assessed at a second end, Fig. 1);
a first layer supported on the elongate substrate proximate to the first end of the strip for receiving a liquid sample (labeled reagents are dried into the matrix upstream from the test locations, par. 66; at a location downstream from the sample application place on the device in a conjugate element par. 68, therefore the sample is received at the first layer that is separate from a second layer having test regions), the first layer comprising: 
a plurality of mobile labeled specific binding partners that will bind specifically to different biomarkers from the sample applied to the first layer and produce a complex of 
a second layer supported on the elongate substrate proximate to the second end of the strip and downstream of the first layer (porous matrix with test locations, par. 39; porous matrix is downstream from the first layer and proximate to the second end of the strip, see Fig. 1, par. 412-416), the second layer comprising:
a plurality of test regions each of which is either a) sandwich assay format having immobilized specific binding partners that specifically bind respective complexes between the mobile labeled specific binding partner and its target biomarker (test regions each have immobilized specific binding partners that are used to bind 10 or more analytes, par. 78; each of the test locations comprises a test reagent that binds to the analyte, par. 39; the analyte are labeled with the mobile specific binding partner, par. 67) or competitive assay format having an immobilized analyte that competes with an analyte complex formed from the labeled specific binding partner and the analyte in the sample and unbound labeled specific binding partner binds to the immobilized analyte in the test region (analyte is used as a capture reagent immobilized at the test location and an analyte competes with the immobilized analyte for binding the labeled reagent, wherein the unbound labeled reagent binds to the immobilized analyte, par. 39 and 100);

Anderberg et al. teach that 10 or more different analyte may be detected by the device (par. 78) and suitable analyte is a ferritin biomarker (Table 1), but do not specifically teach iron and vitamin A detected on the same lateral flow strip assembly.
Brindle et al. teach a multiplex immunoassay for simultaneous assessment of up to five biomarkers including iron and vitamin A in the sample using respective binding partners (Abstract, pg. 1; paragraph spanning pages 4-5) wherein the immunoassay comprises an iron labeled specific binding partner that will bind specifically to the iron biomarker in the sample and an iron test region having an iron specific capture agent immobilized to a substrate to detect ferritin biomarker in a sandwich assay format as recited in claims 37 and 38 (pg. 6, second paragraph; Fig. 1A, pg. 6; ferritin biomarker, “concurrent measurement of five analytes relevant to vitamin A and iron deficiency surveillance-AGP, CRP, ferritin, RBP and sTfR”, pg. 4, last paragraph), and a vitamin A test region that detects retinol binding partner biomarker in a competitive assay format as recited in claims 37 and 38 (pg. 6, first paragraph; Fig. 2, pg. 12; retinol binding partner, “concurrent measurement of five analytes relevant to vitamin A and iron deficiency surveillance-AGP, CRP, ferritin, RBP and sTfR”, pg. 4, last paragraph), wherein determination of the target analyte is by a conventional ELISA with simultaneous detection of the analyte performed (pg. 10, last paragraph; concurrent measurement, pg. 4, last paragraph), in order to evaluate micronutrient malnutrition associated with adverse health outcomes (pg. 2, first paragraph).
It would have been obvious to one having ordinary skill in the art before the 
It is noted that Anderberg in view of Brindle do not specifically teach an iron mobile labeled specific binding partner, an iron test region arranged to perform a sandwich assay, a vitamin A mobile labeled specific binding partner and vitamin A test region arranged to perform a competitive assay in an assay strip as claimed.  However, one having ordinary skill would recognize that when the biomarkers of iron and vitamin A of Brindle are detected in the assay strip of Anderberg, the appropriate labeled binding partners for the biomarker are incorporated in the first layer of the assay strip of Anderberg.  Specifically, incorporated in the first layer of the assay strip of Anderberg are the labeled specific binding partners of Brindle which are: a) an iron mobile labeled specific binding partner that will bind iron and form an iron complex between the iron biomarker and the iron mobile labeled specific binding partner and b) a vitamin A mobile labeled specific binding partner that will bind vitamin A and form a complex between the vitamin A biomarker and the vitamin A labeled specific binding partner.  In the test region, Anderberg teach both sandwich and competitive assay formats, one having ordinary skill in the art would recognize that when combined with the detection of iron and vitamin A taught by Brindle, the test region for iron would be sandwich assay format 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Anderberg and Brindle are similarly drawn to multiplex immunoassay detection of a plurality of biomarkers in a sample in both sandwich and competitive assay formats.
With respect to claim 7, Anderberg et al. teach the second layer is made of nitrocellulose (par. 61). 
With respect to claim 8, Anderberg et al. teach the assay strip further comprising a buffer pad supported on the elongate substrate upstream of the first layer and proximate to the first end of the strip, the buffer pad being designed to receive a buffer solution to initiate a flow of materials between the first layer and the second layer (sample application element for a buffer diluent to transport liquid to the test regions, par. 77; and therefore flows through the first layer and the second layer containing the test regions since the first layer is downstream from the sample application region, par. 68). 
With respect to claim 9, Anderberg et al. teach a collection layer supported on the elongate substrate downstream of the second layer and proximate to the second end of the strip, the collection layer being designed to receive materials passing through the multiplexed diagnostic assay strip (absorbent pad is supported by the plastic 
With respect to claim 11, Anderberg et al. teach the labels comprising: quantum dots, metallic nanoparticles or fluorescent labels (par. 70) and the labels may be the same or different and are therefore considered independently selected (par. 99).

Claims 3-6, 10, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderberg et al. (US 2015/0293085) in view of Brindle et al. (PLOS ONE, 2014, pgs. 1-22), as applied to claim 1, further in view of Erickson et al. (WO 2017/087831, published 26 May 2017 with a priority date of 18 November 2016 and is therefore available as prior art under both 102(a)(1) and 102(a)(2)).
Anderberg et al. in view of Brindle et al. teach a diagnostic assay strip comprising a first and second layer as claimed, but fail to teach a first spacer layer.
Erickson et al. teach comprising a first layer supported on an elongate substrate proximate to a first end of a strip and comprises mobile labeled specific binding partner that forms a complex with a biomarker (conjugate pad, Fig. 1A), a second layer supported on the elongate substrate proximate to a second end of the strip, downstream of the first layer and comprising a test region with an immobilized capture agent (nitrocellulose membrane, Fig. 1A) and a first spacer layer made of glass fibers (par. 43) supported on the elongate substrate downstream of the first layer, the first spacer layer being designed to substantially stop flow of material from the second layer within the first spacer layer until a further fluid flow is provided to achieve added mixing 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the assay strip of Anderberg et al. in view of Brindle et al., a first spacer layer made of glass fibers such that during operation the first spacer layer further comprises the mobile labeled specific binding partner as taught by Erickson et al., in order to provide improved mixing and incubation time (Erickson, par. 27).
When the teachings of Erickson are combined with Anderberg and Brindle, the mobile labeled specific binding partners are iron mobile labeled specific binding partner and vitamin A mobile labeled specific binding partner.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Anderberg and Erickson are similarly drawn to diagnostic assay strips having first and second layers.
With respect to claims 6 and 10, Anderberg in view of Brindle is silent with respect to the material of the first layer and collection layer.
Erickson et al. teach a first layer comprising the mobile labeled specific binding partner made from glass fibers (second layer seen as claimed first layer is glass fiber, par. 40) and a collection layer that receives materials passing through the second layer 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the material for the first layer and collection layer in the diagnostic assay strip of Anderberg et al. in view of Brindle et al., glass fibers as taught by Erickson et al. because Anderberg et al. is generic with respect to the materials that can be used for the first layer and collection layer and one would be motivated to use the appropriate material for movement of a liquid sample through an assay strip. 
With respect to claims 31 and 32, Anderberg et al. in view of Brindle et al. teach an assay strip, but fail to teach a silver enhancement solution.
Erickson et al. teach a signal enhancement solution that is a silver enhancement solution in the test region and control region (par. 60), in order to amplify the test and control signals (par. 60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the diagnostic assay strip of Anderberg et al. in view of Brindle et al., a silver enhancement solution in the test region and control region as taught by Erickson et al., in order to provide a detection signal that is improved by amplification (Erickson, par. 60).
The test regions in the combination of Anderberg et al. and Brindle et al. are an iron test region and a vitamin A test region.


Claims 3-6, 10, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderberg et al. (US 2015/0293085) in view of Brindle et al. (PLOS ONE, 2014, pgs. 1-22), as applied to claim 1, further in view of Lee et al. (“NutriPhone: a mobile platform for low-cost point-of-care quantification of vitamin B12 concentrations” Scientific Reports, Vol. 6, Article number: 28237(2016), published 15 June 2016, 8 pages).
Anderberg et al. in view of Brindle et al. teach a diagnostic assay strip comprising a first and second layer as claimed, but fail to teach a first spacer layer as recited in claim 3.
Lee et al. teach a lateral flow test strip comprising a first layer supported on an elongate substrate (clear polyester film backing, pg. 6, 2nd paragraph) proximate to a first end of a strip and comprises mobile labeled specific binding partner that forms a complex with a biomarker (conjugate pad, Fig. 2, pg. 3), a second layer supported on the elongate substrate proximate to a second end of the strip, downstream of the first layer and comprising a test region with an immobilized capture agent (nitrocellulose membrane, Fig. 2, pg. 3; pg. 6, 2nd paragraph) and a first spacer layer made of glass fibers (untreated Glass Fibre Conjugate Pad, pg. 6, 2nd -– 3rd paragraph) supported on the elongate substrate downstream of the first layer, the first spacer layer being designed to substantially stop flow of material from the second layer within the first spacer layer until a further fluid flow is provided to achieve added mixing and incubation time for formation of a complex between the biomarker and the mobile labeled binding reagent (spacer pad, Fig. 2, pg. 3; The innovation in our NutriPhone B12 assay that enables the detection of sub-nmol/L B12 has been the addition of the spacer pad rd paragraph), in order to provide optimized interaction time between the biomarker and the mobile labeled binding partner(pg. 2, last paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the assay strip of Anderberg et al. in view of Brindle et al., a first spacer layer made of glass fibers such that during operation the first spacer layer further comprises the mobile labeled specific binding partner as taught by Lee et al., in order to provide a more thorough interaction between mobile labeled binding partner and biomarker to form a complex (pg. 2, last paragraph).
When the teachings of Lee are combined with Anderberg and Brindle, the mobile labeled specific binding partners are the iron mobile labeled specific binding partner and vitamin A mobile labeled specific binding partner and the complexes are an iron complex and a vitamin A complex.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Anderberg and Lee are similarly drawn to diagnostic assay strips having first and second layers.
With respect to claims 6 and 10, Anderberg in view of Brindle is silent with respect to the material of the first layer and collection layer.
st paragraph) and a collection layer that receives materials passing through the second layer is made from cellulose (Fig. 2, pg. 3, 6th paragraph), in order to provide suitable materials for transferring a liquid sample and collecting a waste sample (Lee, pg. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the material for the first layer and collection layer in the diagnostic assay strip of Anderberg et al. in view of Brindle et al., glass fibers as taught by Lee et al. because Anderberg et al. is generic with respect to the materials that can be used for the first layer and collection layer and one would be motivated to use the appropriate material for movement of a liquid sample through an assay strip and collection of a waste sample. 
With respect to claims 31 and 32, Anderberg in view of Brindle fail to teach the assay strip comprising a silver enhancement solution.  
Lee et al. teach a diagnostic assay strip comprising a signal enhancement solution that comprises a silver enhancement solution in the test region and control region (droplet of silver enhancers applied to the test/control regions and therefore the silver enhancement solution is comprises by the test and control regions, pg. 6, 3rd paragraph), in order to provide an amplified detection signal (pg. 2, 5th paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the diagnostic assay strip of Anderberg et al. in view of Brindle et al., a silver enhancement solution in the test region th paragraph).
The test regions in the combination of Anderberg et al. and Brindle et al. are an iron test region and a vitamin A test region.

Claims 12, 13 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderberg et al. (US 2015/0293085) in view of Brindle et al. (PLOS ONE, 2014, pgs. 1-22), as applied to claim 1, further in view of Egan et al. (US 2008/0199851).
Anderberg et al. in view of Brindle et al. teach labeled specific binding partners that are the same with test regions for different analyte spaced apart from one another, which implies the same label and therefore the same color label is on each antibody, as recited in claim 13 (par. 99), but fail to teach the fluorescent label being a fluorophore.
Egan et al. teach a lateral flow assay strip (par. 20) comprising a plurality of mobile labeled specific binding partners having a fluorophore (par. 13, 163 and 271) and are specific to different target analyte (par. 11 and 163), wherein the fluorophore labels attached to specific binding partners for different analyte are either the same or different with the same or different wavelength signals (par. 13 and 163) and test regions that are spaced apart from one another (separate test zones, 803, Fig. 9, par. 153), in order to provide detection of different analyte on a lateral flow strip (par. 163).
It would have been obvious to one having ordinary skill in the art to include as the fluorescent labels in the assay strip of Anderberg et al. in view of Brindle et al., different or the same fluorophore labels as taught by Egan et al. because Anderberg et al. is generic with respect to the type of fluorescent label that can be incorporated into the 
In the combination of Anderberg and Brindle, the mobile labeled specific binding partners are an iron mobile labeled specific binding partner and a vitamin A mobile labeled specific binding partner.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Anderberg and Egan are similarly drawn to multiplexed lateral flow assay strips that detect different analyte in separate test regions on a single strip and Anderberg generically teaches fluorescent labels. 
With respect to claim 35, Anderberg et al. teach quantum dot labels, but do not specifically teach different quantum yields for the quantum dot labels.
Egan et al. teach labeled mobile specific binding partners for different analyte in a sample where each label is different (par. 11, 13 and 163), wherein the label may be a quantum dot (par. 271), in order to provide detection of different analyte on a lateral flow strip (par. 163).
It would have been obvious to one having ordinary skill in the art to include as the quantum dot labels in the assay strip of Anderberg et al. in view of Brindle et al., different quantum dot labels as taught by Egan et al. because Anderberg et al. is generic with respect to the type of quantum dot labels that can be incorporated into the assay strip and one would be motivated to use the appropriate distinct quantum dot labels to achieve the desired detection of different analyte.  Anderberg in view of Brindle further in view of Egan do not teach a label of an iron mobile labeled specific binding .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderberg et al. (US 2015/0293085) in view of Brindle et al. (PLOS ONE, 2014, pgs. 1-22) further in view of Egan et al. (US 2008/0199851), as applied to claim 12, and Kanda (US 2009/0122311).
Anderberg et al. in view of Brindle et al. further in view of Egan et al. teach different fluorophore labels for the iron label and vitamin A label, but fail to teach the specific labels.
Kanda teaches fluorophore labels of FITC (fluorescein) and R-phycoerythrin as common fluorophore labeling reagents that are both excited by blue excitation beam (par. 41), in order to provide fluorescent labeling reagents (par. 41).
It would have been obvious to one having ordinary skill in the art before the 
The combination of references do not specifically teach the iron label is R-phycoerythrin and the vitamin A label is fluorescein.  However, only two different fluorophore labels are utilized and it is considered no more than routine experimentation, with a finite number of solutions, to assign two different fluorophore labels as taught by Kanda to each mobile labeled specific binding partner in Anderberg in view of Brindle further in view of Egan such that the label of the iron label is R-phycoerythrin and the vitamin A label is fluorescein.

Claims 15-17 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderberg et al. (US 2015/0293085) in view of Brindle et al. (PLOS ONE, 2014, pgs. 1-22), as applied to claim 1, further in view of Geiger et al. (US 2010/0267065).
Anderberg et al. in view of Brindle et al. teach the multiplex immunoassay further comprising detection of an inflammation biomarker of CRP in a competition assay format (Brindle, pg. 3, second paragraph and pg. 4, last paragraph), the iron test region operating as a sandwich assay and the vitamin A test region operating as a competitive assay, but fail to teach detection of CRP in sandwich assay format.

Anderberg et al. teach that the labeled specific binding partner is positioned in the first layer and the immobilized specific binding partner is in a test region of the second layer.  Therefore when the CRP taught by Brindle is detected in sandwich assay format taught by Gieger in the device of Anderberg, the labeled specific binding partner is positioned in the first layer and the immobilized specific binding partner is in a test region of the second layer as required by the claims.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Anderberg, Brindle and Geiger 
With respect to claim 17, Anderberg et al. teach the labels comprising: quantum dots, metallic nanoparticles or fluorescent labels (par. 70) and the labels may be the same or different and are therefore considered independently selected (par. 99).

Claims 18, 19 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderberg et al. (US 2015/0293085) in view of Brindle et al. (PLOS ONE, 2014, pgs. 1-22) further in view of Geiger et al. (US 2010/0267065), as applied to claim 15, and Egan et al. (US 2008/0199851).
Anderberg et al. in view of Brindle et al. further in view of Geiger et al. teach labeled specific binding partners that are the same with test regions for different analyte spaced apart from one another, which implies the same label and therefore the same color label is on each antibody, as recited in claim 13 (par. 99), but fail to teach the fluorescent label being a fluorophore.
Egan et al. teach a lateral flow assay strip (par. 20) comprising a plurality of mobile labeled specific binding partners having a fluorophore (par. 13) and are specific to different target analyte (par. 11), wherein the fluorophore labels attached to specific binding partners for different analyte are either the same or different with the same or different wavelength signals (par. 13) and test regions that are spaced apart from one another (separate test zones, 803, Fig. 9, par. 153), in order to provide detection of different analyte on a lateral flow strip.

In the combination of Anderberg, Brindle and Geiger, the mobile labeled specific binding partners are an iron mobile labeled specific binding partner, a vitamin A mobile labeled specific binding partner and an inflammation biomarker mobile labeled specific binding partner.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Anderberg and Egan are similarly drawn to multiplexed lateral flow assay strips that detect different analyte in separate test regions on a single strip and Anderberg generically teaches fluorescent labels. 
With respect to claim 36, Anderberg et al. teach quantum dot labels, but do not specifically teach different quantum yields for the quantum dot labels.
Egan et al. teach labeled mobile specific binding partners for different analyte in a sample where each label is different (par. 11, 13 and 163), wherein the label may be a quantum dot (par. 271), in order to provide detection of different analyte on a lateral flow strip (par. 163).
.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderberg et al. (US 2015/0293085) in view of Brindle et al. (PLOS ONE, 2014, pgs. 1-22) further in view of Geiger et al. (US 2010/0267065), as applied to claim 15, and Egan et al. (US 2008/0199851), as applied to claims 18, further in view of Kanda (US 2009/0122311).
Anderberg et al. in view of Brindle et al. further in view of Geiger et al. and Egan et al. teach different fluorophore labels for the inflammation biomarker label, the iron label and the vitamin A label, but fail to teach the specific labels.
Kanda teaches fluorophore labels of FITC (fluorescein), PE-Cy5 (phycoerythrin/Cyanine5) and R-phycoerythrin as common fluorophore labeling reagents that are excited by blue excitation beam (par. 41), in order to provide fluorescent labeling reagents (par. 41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the fluorophore labels in the assay device of Anderberg et al. in view of Brindle et al. further in view of Geiger et al. and Egan et al., fluorescein, R-phycoerythrin and phycoerythrin/Cyanine5 as taught by Kanda, in order to provide fluorophore labeling reagents that are excited by the same excitation beam but emit different fluorescence and because Anderberg and Egan are generic with respect to the fluorophore that can be incorporated into the assay strip and one would be motivated to use the appropriate labeling fluorophore for detection of the desired analyte. 
The combination of references do not specifically teach the iron label is R-phycoerythrin, the vitamin A label is fluorescein and the inflammation marker label is .

Claims 21-23, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderberg et al. (US 2015/0293085) in view of Brindle et al. (PLOS ONE, 2014, pgs. 1-22) further in view of Geiger et al. (US 2010/0267065), as applied to claim 15, and Erickson et al. (WO 2017/087831).
Anderberg et al. in view of Brindle et al. further in view of Geiger et al. teach a diagnostic assay strip comprising a first and second layer as claimed, but fail to teach a first spacer layer.
Erickson et al. teach comprising a first layer supported on an elongate substrate proximate to a first end of a strip and comprises mobile labeled specific binding partner that forms a complex with a biomarker (conjugate pad, Fig. 1A), a second layer supported on the elongate substrate proximate to a second end of the strip, downstream of the first layer and comprising a test region with an immobilized capture agent (nitrocellulose membrane, Fig. 1A) and a first spacer layer made of glass fibers (par. 43) supported on the elongate substrate downstream of the first layer, the first spacer layer being designed to substantially stop flow of material from the second layer within the first spacer layer until a further fluid flow is provided to achieve added mixing 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the assay strip of Anderberg et al. in view of Brindle et al. further in view of Geiger et al., a first spacer layer made of glass fibers such that during operation the first spacer layer further comprises the mobile labeled specific binding partner as taught by Erickson et al., in order to provide improved mixing and incubation time (Erickson, par. 27).
When the teachings of Erickson are combined with Anderberg, Brindle and Geiger, the mobile labeled specific binding partners are iron mobile labeled specific binding partner and vitamin A mobile labeled specific binding partner.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Anderberg and Erickson are similarly drawn to diagnostic assay strips having first and second layers.
With respect to claims 35 and 36, Erickson et al. teach a diagnostic assay strip comprising a signal enhancement solution that comprises a silver enhancement solution in the test region and control region (par. 60), in order to provide an amplified detection signal (par. 60).

The test regions in the combination of Anderberg et al., Brindle et al. and Geiger et al. are an iron test region, a vitamin A test region and inflammation test region.

Claims 21-23 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderberg et al. (US 2015/0293085) in view of Brindle et al. (PLOS ONE, 2014, pgs. 1-22) further in view of Geiger et al. (US 2010/0267065), as applied to claim 15, further in view of Lee et al. (“NutriPhone: a mobile platform for low-cost point-of-care quantification of vitamin B12 concentrations” Scientific Reports, Vol. 6, Article number: 28237(2016), published 15 June 2016, 8 pages).
Anderberg et al. in view of Brindle et al. further in view of Geiger et al. teach a diagnostic assay strip comprising a first and second layer as claimed, but fail to teach a first spacer layer as recited in claim 21.
Lee et al. teach a lateral flow test strip comprising a first layer supported on an elongate substrate (clear polyester film backing, pg. 6, 2nd paragraph) proximate to a first end of a strip and comprises mobile labeled specific binding partner that forms a complex with a biomarker (conjugate pad, Fig. 2, pg. 3), a second layer supported on the elongate substrate proximate to a second end of the strip, downstream of the first nd paragraph) and a first spacer layer made of glass fibers (untreated Glass Fibre Conjugate Pad, pg. 6, 2nd -– 3rd paragraph) supported on the elongate substrate downstream of the first layer, the first spacer layer being designed to substantially stop flow of material from the second layer within the first spacer layer until a further fluid flow is provided to achieve added mixing and incubation time for formation of a complex between the biomarker and the mobile labeled binding reagent (spacer pad, Fig. 2, pg. 3; The innovation in our NutriPhone B12 assay that enables the detection of sub-nmol/L B12 has been the addition of the spacer pad between the conjugate pad and the nitrocellulose membrane. This spacer pad effectively prevents the sample— AuNP-anti-B12 mixture from flowing onto the nitrocellulose membrane before additionally activated by the user, pg. 2, last paragraph), wherein during operation the first spacer layer further comprises the mobile labeled specific binding partner as it travels through the assay strip as recited in claim 5 (pg. 6, 3rd paragraph), in order to provide optimized interaction time between the biomarker and the mobile labeled binding partner(pg. 2, last paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the assay strip of Anderberg et al. in view of Brindle et al. further Geiger et al., a first spacer layer made of glass fibers such that during operation the first spacer layer further comprises the mobile labeled specific binding partner as taught by Lee et al., in order to provide a more thorough interaction between mobile labeled binding partner and biomarker to form a complex (pg. 2, last paragraph).

One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Anderberg and Lee are similarly drawn to diagnostic assay strips having first and second layers.
With respect to claims 33 and 34, Lee et al. teach a diagnostic assay strip comprising a signal enhancement solution that comprises a silver enhancement solution in the test region and control region (droplet of silver enhancers applied to the test/control regions and therefore the silver enhancement solution is comprises by the test and control regions, pg. 6, 3rd paragraph), in order to provide an amplified detection signal (pg. 2, 5th paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the diagnostic assay strip of Anderberg et al. in view of Brindle et al. further in view of Geiger et al., a silver enhancement solution in the test region and control region as taught by Lee et al., in order to provide a detection signal that is improved by amplification (Lee, pg. 2, 5th paragraph).
The test regions in the combination of Anderberg et al., Brindle et al. and Geiger et al. are an iron test region, a vitamin A test region and inflammation test region.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE BROWN/Primary Examiner, Art Unit 1641